--------------------------------------------------------------------------------

[image.jpg]
Exhibit 10.140
FY 2013 Compuware Incentive Plan



Executive Incentive Plan (Section 16)



As an executive officer of the Company, you have been selected to participate in
Compuware’s Fiscal Year (FY) 2013 Executive Incentive (Section 16) Plan (the
“Plan”).  The purpose of this Plan is to provide you with additional incentives
to achieve our annual business goals while positioning Compuware for long-term
results, and to provide an opportunity to share in Compuware’s success. This
Plan is issued under and subject to the Compuware Corporation Amended and
Restated 2007 Long Term Incentive Plan (“LTIP”).  If there is any conflict
between this Plan and the LTIP, the LTIP shall control.
This Plan is non-negotiable.


Short-Term Incentive Opportunity
You are eligible for a Short-Term Incentive Opportunity (“Annual Opportunity”)
equal to the Short-Term Target Incentive Percentage multiplied by your base
salary.  Your Short-Term Incentive Opportunity is based on the year-end
performance against the following independent objectives:

 
1.
«M_1st_Metric» «M_1st_Metric_Nickname» – «M_1st_Metric_Incentive_Portion»

 
2.
«M_2nd_Metric» «M_2nd_Metric_Nickname» – «M_2nd_Metric_Incentive_Portion»

 
Long-Term Incentive Opportunity
You are eligible for a Long-Term Incentive Opportunity (“Long-Term Opportunity”)
equal to the Long-Term Target Incentive Percentage multiplied by your base
salary.  The Long-Term Opportunity will be divided equally among three separate
components: Long-Term Performance Cash, Performance-based Non-Qualified Stock
Options and Restricted Stock Units, as described below.



 
A.
Long-Term Performance Cash comprises 1/3 of the targeted Long-Term
Opportunity.  Your Long-Term Performance Cash Opportunity is based on the
year-end performance against the following independent objectives:

 
1.
Total Company Revenue  (“Revenue”)  – 50%

 
2.
Earnings Per Share (“EPS”) – 50%

 

 
B.
Performance-based Non-Qualified Stock Options (“NQSOs”) comprises 1/3 of the
targeted Long-Term Opportunity.  The total number of NQSOs you are eligible to
earn will be determined by dividing 1/3 of the targeted Long-Term Opportunity by
the Black Scholes valuation on the date of the NQSO grant.  The ultimate value
of the NQSOs will depend upon attainment of the performance conditions and the
performance of the company stock when the options are exercised.  The NQSO grant
will be at Fair Market Value.  Fair Market Value is the closing price of
Compuware common stock on the last stock exchange trading day immediately
preceding the grant date. The NQSOs are subject to the Company achieving
specified performance targets for Revenue and Operating Income as set forth in
your NQSO agreement for Fiscal Years 2014 and 2015. Attainment of the
performance targets will determine the number of shares you will earn (“Earned
Shares”). For Fiscal 2014, up to 50% percent of the total shares granted may be
earned, split equally between the Revenue and Operating Income measurement
categories. For Fiscal 2015, up to 25% percent of the total shares granted may
be earned, split equally between the Revenue and Operating Income measurement
categories. In each year, Earned Shares will be prorated between the threshold
and the target levels of attainment for each measurement category. The remaining
25% of total shares granted will be earned only upon 100% attainment of the
Fiscal 2015 target goal for each measurement category and will not be
prorated.     The specific terms and conditions of your stock option grant are
included in your Stock Option Agreement which will be posted to your E*Trade
account.  You will receive an email message once your agreement is ready for
your review and acceptance.  Please keep in mind that your stock option grant
must be accepted, online, prior to exercising.

 

 
C.
Restricted Stock Units (“RSUs”) comprises 1/3 of the targeted Long-Term
Opportunity.  The number of RSUs will be calculated by dividing 1/3 of the
targeted Long-Term Opportunity by the closing price of Compuware common stock on
the last stock exchange trading day immediately preceding the grant date.   The
RSUs will vest over a period of four years at a rate of 25% on each anniversary
of the grant date.  At vest, the RSUs will be converted to shares of common
stock. RSUs will only be issued to Participants in an Plan eligible position on
or before April 1, 2012. The specific terms and conditions of your RSU grant are
included in your RSU Agreement which will be posted to your E*Trade
account.  You will receive an email message once your agreement is ready for
your review and acceptance.

 
Plan Administration


Proration
Short-Term Incentive Awards and Long-Term Performance Cash are payable in cash
only.   Short-Term Target Incentive Awards and Long-Term Performance Cash will
be prorated between performance levels.  Short-Term Incentive Awards will be
paid no later than 2 ½ months following the close of fiscal year
2013.  Long-Term Performance Cash Awards will be paid no later than 30 days
following the close of the second fiscal year following the completion of the
Base Period.  Performance levels/targets for Plan objectives will not be
prorated for partial time in a position. Short-Term Incentive Awards and
Long-Term Performance Cash will be prorated for partial time in a position for
each full month of eligibility under the Plan for new hires, transfers,
promotions and other changes in tier assignments.


Compuware Corporation Confidential
 
 
Page 1 of 4

--------------------------------------------------------------------------------

 
 
[image.jpg]
Exhibit 10.140
FY 2013 Compuware Incentive Plan
 



Plan Governance
This Plan is administered by the Compensation Committee of the Board of
Directors (“Committee”). The decision to make payouts under this Plan is at the
Committee’s discretion or the discretion of the CEO as provided in Section
1.5(c) of the 2007 LTIP, which states:


Notwithstanding anything in this Plan to the contrary to the extent permitted by
applicable law, the Committee may delegate to Chief Executive Officer of the
Corporation the authority, subject to such terms and limitations as the
Committee shall determine by resolution, to grant Awards to, cancel, modify, or
waive rights with respect to, alter, discontinue or terminate Awards held by and
otherwise exercise the Committee’s authority under this Plan with respect to
Awards held by, Participants who are not persons subject to Section 16 of the
Exchange Act.  The acts of the Chief Executive Officer pursuant to such
delegated authority shall be treated hereunder as acts of the Committee and the
Chief Executive Officer shall report regularly to the Committee regarding any
Award so granted or other actions taken by the Chief Executive Officer pursuant
to such delegated authority.


The Committee intends that the Annual Award be exempt from Code Section 162(m)
as “performance-based compensation” (as defined in Internal Revenue Code Section
162(m) and the regulations there under).


Definitions and Calculations
The employee’s Annual Opportunity and Long-Term Opportunity under this Plan will
be derived from the individual’s base salary and target incentive percent as of
<<base salary date>>.


The independent objective targets and calculations will be determined based on
United States Generally Accepted Account Principles (“US GAAP”) and exclude
unusual items such as restructuring costs and divestitures.  Any questions
regarding the calculations will be resolved by the Chief Financial Officer.


Termination of Employment
In the event that your employment with Compuware terminates (either voluntarily
or involuntarily) prior to the payment of the Short-Term Incentive Award or the
Long-Term Performance Cash Award, you will not receive any portion of the Award
unless termination is due to death or Disability, as defined in the LTIP.


Miscellaneous
This Plan, together with the associated LTIP and any subsequent correspondence
issued by the Committee, shall constitute the entire agreement between you and
Compuware regarding the awards and supersedes all contradictory terms,
representations or claims, whether written or oral. Compuware reserves the right
to change or discontinue this Plan for business or economic reasons at any time
without prior notice.  Nothing in the Plan is intended to confer upon you any
right to continued employment.


If any dispute arises concerning payments to you under the terms of this Plan,
you agree not to initiate legal action until you have first presented such
concerns directly to the Committee or the CEO in writing, and until the
Committee or CEO has had a reasonable time in which to review and address those
concerns.  No legal action arising out of this Plan may be brought by either
party more than one year after the cause of action has occurred.  This Plan
shall be construed, interpreted, and governed by the local laws and regulations
where you are employed.  In the event of legal action, the prevailing party
shall be entitled to receive from the opposing party the costs incurred in such
legal action, including but not limited to reasonable attorney's fees.


EXAMPLE SHEET (The below calculations are for illustrative purposes only)


Compuware Corporation Confidential
 
 
Page 2 of 4

--------------------------------------------------------------------------------

 


[image.jpg]
Exhibit 10.140
FY 2013 Compuware Incentive Plan
 

 
Plan Participant Name:
«EE_Name» («EE_Number»)
Business Unit:
«Business_Unit»
Short-Term Target Incentive Percentage:
«Incentive_Percent»
Manager:
«Manager»
Long-Term Target Incentive Percentage:
«LTI_Percent»
Plan Effective Dates:
«Plan_Effective_Dates»

 
Short-Term Incentive Opportunity Calculation

 

 
Month DD, YYYY Base Salary
X
Short-Term Target
Incentive Percentage
=
Annual Opportunity
   
«Base_Salary_Currency» «Base_Salary»
«Incentive_Percent»
«Base_Salary_Currency» «STI_TOTAL»
 

 

 
Minimum
Target
Maximum
Target Incentive
Payout %
50%
100%
200%
 
 
 
 
Total Company
Revenue Target
(50% of LT Perf. Cash Opportunity)
USD <<threshold rev>>
USD <<target rev>>
USD <<max rev>>
Target Incentive
Payout
«M_1st_Metric_Bonus_Currency» «M_1st_Metric_Bonus_1»
«M_1st_Metric_Bonus_Currency» «M_1st_Metric_Bonus_2»
«M_1st_Metric_Bonus_Currency» «M_1st_Metric_Bonus_3»
 
 
 
 
Earnings Per Share
Targets
(50% of LT Perf. Cash Opportunity)
USD <<threshold eps>>
USD <<target eps>>
USD <<max eps>>
Target Incentive
Payout
«M_2nd_Metric_Bonus_Currency» «M_2nd_Metric_Bonus_1»
«M_2nd_Metric_Bonus_Currency» «M_2nd_Metric_Bonus_2»
«M_2nd_Metric_Bonus_Currency» «M_2nd_Metric_Bonus_3»

 
Long-Term Incentive Opportunity Calculation

 

 
A.
Long-Term Performance Cash




 
Month DD, YYYY Base
Salary
X
Long-Term Target
Incentive Percentage
X
Long-Term Performance
Cash Percentage
=
Long-Term Performance
Cash Opportunity
 
«Base_Salary_Currency» «Base_Salary»
«LTI_Percent»
33.3% or 1/3
«Base_Salary_Currency» «ONE_THIRD_PORTION»

 

 
Minimum
Target
Maximum
Target Incentive
Payout %
50%
100%
200%
 
 
 
 
Total Company
Revenue Target
(50% of LT Perf. Cash Opportunity)
USD <<threshold rev>>
USD <<target rev>>
USD <<max rev>>
Target LT Perf. Cash
Payout
«M_1st_Metric_Bonus_Currency» «M_1st_Metric_LTPC_Bonus_1»
«M_1st_Metric_Bonus_Currency» «M_1st_Metric_LTPC_Bonus_2»
«M_1st_Metric_Bonus_Currency» «M_1st_Metric_LTPC_Bonus_3»
 
 
 
 
Earnings Per Share
Targets
(50% of LT Perf. Cash Opportunity)
USD <<threshold eps>>
USD <<target eps>>
USD <<max eps>>
Target LT Perf. Cash
Payout
«M_2nd_Metric_Bonus_Currency» «M_2nd_Metric_LTPC_Bonus_1»
«M_2nd_Metric_Bonus_Currency» «M_2nd_Metric_LTPC_Bonus_2»
«M_2nd_Metric_Bonus_Currency» «M_2nd_Metric_LTPC_Bonus_3»





Compuware Corporation Confidential
 
 
Page 3 of 4

--------------------------------------------------------------------------------

 
 
[image.jpg]
Exhibit 10.140
FY 2013 Compuware Incentive Plan
 




 
B.
Performance-based Non-Qualified Stock Options

 

 
Month DD, YYYY  
Base Salary
X
Long-Term Target Incentive Percentage
X
NQSOs Percentage
÷
Black Scholes Option
Pricing Model
=
# of Potential
NQSOs
 
«Base_Salary_Currency» «Base_Salary»
«LTI_Percent»
33.3% or 1/3
«M_1st_Metric_Goal_Currency» «BLACK_SHOLES_OPTION_PRICE»
«No_of_NQSOs»




 
C.
Restricted Stock Units

 

 
Month DD, YYYY
Base Salary
X
Long-Term Target Incentive Percentage
X
RSUs Percentage
÷
Fair Market Value on
Grant Date
=
# of RSUs
 
«Base_Salary_Currency» «Base_Salary»
«LTI_Percent»
33.3% or 1/3
«M_1st_Metric_Goal_Currency» «CLOSING_PRICE_ON_Month_DD»
«No_of_RSUs»



Compuware Corporation Confidential
 
 
Page 4 of 4

--------------------------------------------------------------------------------